DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackichan et al. (US 10,028,456. Mackichan hereinafter).
With respect to claim 1, Mackichan discloses a water retention assembly (Figs. 1-49, especially the embodiment in Figs. 1-2B) for (capable of) retaining water around a plant, said assembly comprising: 
a barrier (101) comprising a first (inner) ring portion (at 120) being integrated into to a second ring (outer) portion (at 146) wherein said first ring portion is configured to (capable of) be inserted into ground having said second ring portion surrounding a plant (Fig. 1), said barrier being comprised of a fluid impermeable material (col. 5, lines 10-13) wherein said barrier is configured to (capable of) retain water around the plant when the plant is watered, said barrier having a feed passage (170) extending therethrough wherein said feed passage is configured to (capable of) accommodate a supply pipe (308) of a water drip system to facilitate the water drip system to automatically water the plant surrounded by said second ring portion.
With respect to claim 2, Mackichan discloses wherein said second ring portion has a top wall (at 141), an outer wall (at 146) extending downwardly from an outer perimeter of said top wall and an inner wall (144) extending downwardly from an inner perimeter of said top wall.
With respect to claim 4, Mackichan discloses wherein each of said inner wall and said outer wall has a distal (lower) edge with respect to said top wall, said inner wall extending downwardly beyond said outer wall such that said distal edge of said inner wall is spaced below said distal edge of said outer wall.
With respect to claim 5, Mackichan discloses wherein said inner wall defines said first ring portion of said barrier that extends between said distal edge of said outer wall and said distal edge of said inner wall.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mackichan.
With respect to claim, Mackichan discloses wherein said feed passage comprises a first hole (at 379) extending through said outer wall and a second hole (370) extending through said inner wall, said first hole being aligned (Fig. 2B) with said second hole, each of said first hole and said second hole being positioned adjacent to said top wall. 
Alternatively, Mackichan fails to specifically disclose said first hole being aligned with said second hole. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to align said first hole with said second hole, in order to provide a continuous flow path. And because such a change would only produce an expected result, i.e, a continuous flow path from inlet to outlet.
With respect to claim 6, Mackichan discloses a water retention assembly (Figs. 1-49, especially the embodiment in Figs. 1-2B) for (capable of) retaining water around a plant, said assembly comprising: 
a barrier (101) comprising a first (inner) ring portion (at 120) being integrated into to a second ring (outer) portion (at 146) wherein said first ring portion is configured to (capable of) be inserted into ground having said second ring portion surrounding a plant (Fig. 1), said barrier being comprised of a fluid impermeable material (col. 5, lines 10-13) wherein said barrier is configured to (capable of) retain water around the plant when the plant is watered, said barrier having a feed passage (170) extending therethrough wherein said feed passage is configured to (capable of) accommodate a supply pipe (308) of a water drip system to facilitate the water drip system to automatically water the plant surrounded by said second ring portion, said second ring portion has a top wall (at 141), an outer wall (at 146) extending downwardly from an outer perimeter of said top wall and an inner wall (144) extending downwardly from an inner perimeter of said top wall, said feed passage comprises a first hole (at 379) extending through said outer wall and a second hole (370) extending through said inner wall, said first hole being aligned (Fig. 2B) with said second hole, each of said first hole and said second hole being positioned adjacent to said top wall, each of said inner wall and said outer wall has a distal (lower) edge with respect to said top wall, said inner wall extending downwardly beyond said outer wall such that said distal edge of said inner wall is spaced below said distal edge of said outer wall, said inner wall defines said first ring portion of said barrier that extends between said distal edge of said outer wall and said distal edge of said inner wall.
Alternatively, Mackichan fails to specifically disclose said first hole being aligned with said second hole. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to align said first hole with said second hole, in order to provide a continuous flow path. And because such a change would only produce an expected result, i.e, a continuous flow path from inlet to outlet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a water retention assembly: Martin, Georges et al., Bitter, Wortham, Venanzi, Bowditch and Fiveash.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 14, 2022